                    Case 1:21-cr-00173-LJL Document 23
                                                    22 Filed 03/31/21
                                                             03/30/21 Page 1 of 3


                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                        LLP
                                                ONE MANHATTAN WEST
                                                                                                      FIRM/AFFILIATE OFFICES
                                                NEW YORK, NY 10001                                            -----------
                                                            ________                                        BOSTON
                                                                                                           CHICAGO
                                                    TEL: (212) 735-3000                                    HOUSTON
                                                    FAX: (212) 735-2000                                  LOS ANGELES
                                                                                                          PALO ALTO
                                                      www.skadden.com                                  WASHINGTON, D.C.
  DIRECT DIAL                                                                                             WILMINGTON
                                                                                                              -----------
212.735.2995
                                                                                                              BEIJING
  DIRECT FAX
                                                                                                            BRUSSELS
917.777.2995                                                                                               FRANKFURT
  EMAIL ADDRESS                                                                                            HONG KONG
JOCELYN.STRAUBER@SKADDEN.COM                                                                                 LONDON
                                                                                                             MOSCOW
                                                                                                              MUNICH
                                                                                                               PARIS
                                                                                                           SÃO PAULO
                                                                       March 30, 2021                         SEOUL
                                                                                                            SHANGHAI
                                                                                                           SINGAPORE
                                                                                                               TOKYO
                                                                                                             TORONTO

                                                                3/31/2021

                                                                Defendant has filed a letter requesting a
                  BY ECF
                                                                modification of bail conditions. Any response
                                                                by the Government shall be filed by Tuesday,
                  The Honorable Judge Lehrburger
                  United States Magistrate Judge                April 6, 2021.
                  U.S. District Court
                  Southern District of New York
                  500 Pearl Street
                  New York, New York 10007


                                         RE:    United States v. Ortiz-Molina, 21 Cr. 173 (LJL); 21 MJ
                                                2260

                  Dear Judge Lehrburger:

                                   We write on behalf of our client, Jerremy Ortiz-Molina, to
                  respectfully request that your Honor modify the conditions of his pre-trial release to
                  allow him to have contact with his son, a co-defendant in the above-referenced
                  matter, outside of the presence of counsel. We raised this issue at Mr. Ortiz-
                  Molina’s arraignment on March 26, 2021 and Judge Liman directed that we address
                  this request to your Honor.

                                  On March 1, 2021, your Honor ordered Mr. Ortiz-Molina released
                  subject to conditions including home detention with electronic monitoring at his
                  home in Florida, a $150,000 personal recognizance bond co-signed by three
                  financially responsible co-signers, that Mr. Ortiz-Molina have no contact with his co-
                  defendants, including his son, Derek Ortiz Socias, outside of the presence of counsel,
                  and other standard conditions of release. Dkt. No. 4. On March 2, 2021, the
                  Government appealed this Court’s release order; Judge Furman affirmed.
    Case 1:21-cr-00173-LJL Document 23
                                    22 Filed 03/31/21
                                             03/30/21 Page 2 of 3


The Honorable Judge Lehrburger
March 30, 2021
Page 2



                Mr. Ortiz Socias has also been granted bail and is residing near his
father in Florida. While the conditions of his release forbid contact with his other
co-defendant, Pedro Carrasquillo, except in the presence of counsel, Judge Netburn
declined to extend this condition to his father, with whom he is permitted to have
contact. Dkt. No. 6.

                While initially we did not object to the imposition of the release
condition forbidding any contact with his son, we have since learned that it presents
a significant hardship for Mr. Ortiz-Molina.1 Furthermore, we are unaware of any
basis on which to conclude that such a restriction is needed to ensure Mr. Ortiz-
Molina’s appearance in court or the safety of any person in the community.
Therefore we submit that the restriction is not consistent with the requirements of
18 U.S.C. § 3142(c)(1)(B) and we respectfully request that it be lifted. See also
United States v. Esposito, 749 F. App’x 20, 24 (2d Cir. 2018) (the Court must
impose the “least restrictive further condition, or combination of conditions, that
such judicial officer determines will reasonably assure the appearance of the person
as required and the safety of any other person and the community”).

               Mr. Ortiz-Molina has a close relationship with his son and the
government’s allegations in no way suggest that mere contact between the two poses
a risk to Mr. Ortiz-Molina, his son, or any other member of the community.
Criminal cases often require months if not years to resolve, and this condition thus
could impose an extended period of forced estrangement between father and son.

                Mr. Ortiz-Molina also needs his son’s assistance in continuing to run
the small business that Mr. Ortiz-Molina owns, which rents and delivers bouncy
houses and other party equipment. Mr. Ortiz Socias assists his father in transporting
this heavy equipment—Mr. Ortiz-Molina cannot lift much of the equipment alone
and his other family members are not physically capable of helping him with this
task. We understand that hiring outside help would place a significant financial
burden on Mr. Ortiz-Molina’s small business: Mr. Ortiz-Molina pays his son
substantially less than the amount he expects he would be required to pay a non-
family member employee. Mr. Ortiz Socias is familiar with the business’s inventory
and Mr. Ortiz-Molina trusts him to handle it; Mr. Ortiz-Molina would prefer to work
with his son for this reason as well.


1
    At the March 1 bail hearing, the Court asked whether there were “any reasons why that would be
    too strict to impose,” referring to the condition that Mr. Ortiz-Molina refrain from contact with
    his son, and noted that “if for some reason . . . there is a problem, an application can always be
    made for limited purposes.” March 1, 2021 Transcript at 28:5-6 and 9-11, Dkt. No. 15.
      Case 1:21-cr-00173-LJL Document 23
                                      22 Filed 03/31/21
                                               03/30/21 Page 3 of 3


The Honorable Judge Lehrburger
March 30, 2021
Page 3



               Accordingly, we respectfully request that this condition of Mr. Ortiz-
Molina’s release be lifted, and that he be permitted to be in contact with his son,
Derek Ortiz Socias.


                                             Sincerely,

                                             /s/ Jocelyn E. Strauber

                                             Jocelyn E. Strauber

cc:      AUSA Jun Xiang (via ECF)
